DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (US 20180157120).
Regarding claim 1, Okamoto discloses (Figs. 1-38) a light source device, used to generate an illumination light and comprising: a plurality of light emitting components (6), wherein each of the light emitting components is used to emit a light: at least one first fluorescent part (7), disposed on at least one of the light emitting components, and used to convert the light to a first white light having a first color temperature (sections 0200-0203); and at least one second fluorescent part (7), disposed on at least one of the other light emitting components (6), and used to convert the light to a second white light having a second color temperature (sections 0200-0203), wherein the illumination light comprises the first white light and the second white light, and a maximum difference between the first color temperature and the second color temperature is greater than or equal to 2000K (sections 0200-0203; Figs. 37-38).
Regarding claim 4, Okamoto discloses (Figs. 1-38) a color temperature of the illumination light ranges between 4500K and 7000K (section 0202).
Regarding claim 7, Okamoto discloses (Figs. 1-38) a white light source, comprising: a light emitting components (6), used to emit a light; a green fluorescent material (7); a first red fluorescent material (7), wherein the light has a first color temperature after passing through the green fluorescent material and the first red fluorescent material; and a second red fluorescent material (7), wherein the light has a second color temperature after passing through the green fluorescent material and the second red fluorescent material (sections 0200-0203), wherein a maximum difference between the first color temperature and the second color temperature is greater or equal to 2000K (sections 0200-0203; Figs. 37-38).
Regarding claim 9, Okamoto discloses (Figs. 1-38) a white light emitted by the white light source has a color temperature ranging between 4500K and 7000K (section 0202).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Moon et al. (US 11296056).
Regarding claim 2, Okamoto does not necessarily disclose the at least one first fluorescent part comprises a first red fluorescent material, and the at least one second fluorescent part comprises a second red fluorescent material, wherein a bandwidth of the first red fluorescent material is greater than a bandwidth of the second red fluorescent material.
Moon discloses (Figs. 15-22) the at least one first fluorescent part comprises a first red fluorescent material, and the at least one second fluorescent part comprises a second red fluorescent material, wherein a bandwidth of the first red fluorescent material is greater than a bandwidth of the second red fluorescent material (col. 12 line 63 - col. 13 line 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Moon to improve the characteristics of a white light source. 
Regarding claim 3, Okamoto discloses (Figs. 1-38) the at least one first fluorescent part (7) and the at least one second fluorescent part (7) further comprise a green fluorescent material apiece.
Regarding claim 8, Okamoto does not necessarily disclose a bandwidth of the first red fluorescent material is greater than a bandwidth of the second red fluorescent material.
Moon discloses (Figs. 15-22) (col. 12 line 63 - col. 13 line 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Moon to improve the characteristics of a white light source.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto.
Regarding claim 5, Okamoto does not necessarily disclose both the first color temperature and the second color temperature comply with the following three equations: Xc=(X1+X2)/2; Yc=(Y1+Y2)/2; and Zc=(Z1+Z2)/2; wherein X1, Y1, Z1 are tristimulus values obtained by converting the first color temperature, X2, Y2, Z2 are tristimulus values obtained by converting the second color temperature, and Xc, Yc, Zc are tristimulus values obtained by converting a predetermined color temperature.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular color temperatures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Okamoto discloses (Figs. 1-38) the predetermined color temperature is 6500K.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Hosokawa et al. (US 10026876).
Regarding claim 10, Okamoto does not necessarily disclose a third red fluorescent material, wherein the light has a third color temperature after passing through the green fluorescent material and the third red fluorescent material, and the third color temperature ranges between the first color temperature and the second color temperature.
Hosokawa discloses (Figs. 1-9B) a third red fluorescent material (73), wherein the light has a third color temperature after passing through the green fluorescent material and the third red fluorescent material, and the third color temperature ranges between the first color temperature and the second color temperature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hosokawa to obtain an improved luminosity factor. 
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Kimura et al. (US 20170097458).
Regarding claim 11, Okamoto discloses (Figs. 1-38) a display, comprising: a display panel (400); and a light source device (600), used to generate an illumination light, wherein the illumination light enters the display panel, and the light source device comprises: a plurality of light emitting components (6), wherein each of the light emitting components is used to emit a light; at least one first fluorescent part (7), disposed on at least one of the light emitting components and used for converting the light to a first white light, wherein the first white light has a first color temperature (sections 0200-0203); and at least one second fluorescent part (7), disposed on at least one of the light emitting components and used for converting the light to a second white light, wherein the second white light has a second color temperature (sections 0200-0203), and the illumination light comprises the first white light and the second white light, wherein a maximum difference between the first color temperature and the second color temperature is greater than or equal to 2000K (sections 0200-0203; Figs. 37-38).
Okamoto does not necessarily disclose a reflective display.
Kimura discloses (Figs. 1-16) a reflective display (sections 0029, 0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kimura to obtain a display that selectively reflects external light or auxiliary light. 
Regarding claim 12, Okamoto discloses (Figs. 1-38) a light guide plate (64), disposed on the display panel (400) and having a light incident surface and a light emitting surface connected to the light incident surface, wherein the light source device (60) is disposed on the light incident surface, and the light emitting surface faces the display panel, wherein the illumination light enters the light incident surface and exits the light emitting surface.
Regarding claim 13, Okamoto discloses (Figs. 1-38) the display panel comprises: an active component array substrate (400); a color filter substrate (400); and a display medium layer (42), located between the active component array substrate and the color filter substrate, wherein the color filter substrate is located between the display medium layer and the light guide plate (64).
Regarding claim 14, Okamoto discloses (Figs. 1-38) a display, comprising: a display panel (400); and a light source device (600), used to generate an illumination light and comprising: a plurality of light emitting components (6), wherein each of the light emitting components is used to emit a light; and a plurality of fluorescent parts (7), disposed on the light emitting components respectively, and each of the fluorescent parts comprising a green fluorescent material (7), a first red fluorescent material (7), and a second red fluorescent material (7), wherein the light has a first color temperature after passing through the green fluorescent material and the first red fluorescent material, wherein the light has a second color temperature after passing through the green fluorescent material and the second red fluorescent material, wherein a maximum difference between the first color temperature and the second color temperature is larger than or equal to 2000K (sections 0200-0203; Figs. 37-38).
Okamoto does not necessarily disclose a reflective display.
Kimura discloses (Figs. 1-16) a reflective display (sections 0029, 0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kimura to obtain a display that selectively reflects external light or auxiliary light. 
Regarding claim 15, Okamoto discloses (Figs. 1-38) a light guide plate (64), disposed on the display panel (400) and having a light incident surface and a light emitting surface connected to the light incident surface, wherein the light source device (60) is disposed on the light incident surface, and the light emitting surface faces the display panel, wherein the illumination light enters the light incident surface and exits the light emitting surface.
Regarding claim 16, Okamoto discloses (Figs. 1-38) the display panel comprises: an active component array substrate (400); a color filter substrate (400); and a display medium layer (42), located between the active component array substrate and the color filter substrate, wherein the color filter substrate is located between the display medium layer and the light guide plate (64).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto and Kimura in view of Hosokawa.
Regarding claim 17, Okamoto does not necessarily disclose each of the fluorescent parts further comprises: a third red fluorescent material, wherein the light has a third color temperature after passing through the green fluorescent material and the third red fluorescent material, and the third color temperature ranges between the first color temperature and the second color temperature.
Hosokawa discloses (Figs. 1-9B) each of the fluorescent parts further comprises: a third red fluorescent material (73), wherein the light has a third color temperature after passing through the green fluorescent material and the third red fluorescent material, and the third color temperature ranges between the first color temperature and the second color temperature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hosokawa to obtain an improved luminosity factor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871